Appellee, J. H. Whitaker, sued the appellants, J. C. Killgore 
Co., a partnership, to recover the value of an automobile and damages for the loss of the use thereof, and also for damages for the removal of certain casings, tools, and accessories while in the possession of appellants. The case was submitted to a jury upon special issues, and upon the verdict judgment was rendered for appellee for the sum of $59.66, this amount being arrived at by adding the value of the casings, tools, and acsessories found by the Jury to have been removed from the car while in the possession of appellant to the sum for which the car sold at auction to appellants, and by deducting from this total the repair bill found to have been due appellants. The material facts will be sufficiently stated in the opinion of the court.
                                Opinion.
The first point relied upon for reversal is presented as fundamental error, and is to the effect that the trial court erred in not sustaining a general demurrer to the petition. The record does not show that the trial court acted upon the general demurrer, but, in view of the disposition we shall make of this appeal, we will indicate our views upon the contention.
Specifically it is claimed that the petition did not state a good cause of action, because it was alleged that appellee left the car with appellants for repairs, and after due notice it was sold by appellants under article 5667, Revised Statutes; and, since it was not alleged that appellee was entitled to the possession of the car, or had paid or tendered the charges due, it stated no cause of action, and was subject to general demurrer. We regard the contention as inadmissible. While it was alleged that the car was sold by appellants for repairs, under statutory authority, it was not admitted that there were any repair charges due, nor that the sale was legally made, and damages were claimed for the value of the car. Under the presumptions obtaining in favor of a petition as against general demurrer, the pleadings in this case stated a good cause of action. Furthermore, the appellee relied not only upon the alleged conversion of the car, but also claimed that appellants had wrongfully converted certain casings and accessories, for the value of which he sued; therefore the petition, in part at least, stated a good cause of action, independently of the averments as to the conversion of the car. For the reasons indicated, the first point is overruled.
The remaining contention is that the trial court erred in entering judgment for appellee, because the verdict of the jury is vague and uncertain, and forms no basis for the rendition of a valid judgment, and also is not responsive to the question submitted.
The first special issue submitted to the jury was as follows:
"Did J. C. Killgore, or any one else, remove the tires and tools belonging to the car in question and fail to put them back before the car was sold at auction?"
The Jury were also instructed to find the value of such tires and tools In event they made affirmative answer to the first question. The jury answered question No. 1 "Yes," and *Page 446 
found the value of the tires and tools as the sum of $80.76.
It cannot be successfully contended that the jury's answer was not responsive, but we conclude that the assignment is well taken, upon the ground that the verdict is too indefinite and uncertain to form the basis of a valid judgment. We also regard the action of the trial court in entering judgment upon this verdict as fundamental error, for the reason that the question and answer under the first special issue did not fix responsibility upon appellant. In effect, the jury found that appellants or some one else removed the tires and tools. Under this finding it is not disclosed who removed the property. It might have been appellee himself, or some one else for whose act appellants would not be liable.
There is no room for the claim that the court is presumed to have found facts fixing liability upon appellants from the undisputed evidence. The statement of facts made by the trial court shows not a scintilla of evidence that the accessories were removed from the car through the fault of appellants; the only evidence being that they were removed while in appellants' possession. There was evidence offered by appellants denying that the parts were removed by the firm, or by any one in their employ, or under their direction.
In the state of the record, the judgment is not supported by the verdict or by the evidence, and the cause must be reversed and remanded for another trial.
Reversed and remanded.